Title: From George Washington to Brigadier General William Maxwell, 23 May 1780
From: Washington, George
To: Maxwell, William



Sir
Head Quarters Morris Town 23d May 1780

We have had repeated accounts that a considerable Fleet has been seen off the Coast of Monmouth, but as none of them have been sufficiently accurate to determine whether it is really so, or whether if so, they are Friends or Enemies, the Marquis de la Fayette concludes to send down Colo. Jimat to the Coast to gain certain information. He will be at Brunswic tomorrow Morning by 10 OClock. You will therefore be pleased to make choice of an intelligent Officer of your Brigade, well acquainted in the County of Monmouth, to meet and accompany Colo. Jimat, and that they may be secure against the disaffected, you will be pleased to order a party of eight or ten Dragoons from Bedkins Corps if he can mount so many, and if not, to take some of the Militia Horse to make up the number—The Officer will keep an account of the Expence which he incurs upon this occasion and it shall be repaid him. Let the party be punctual to the time. I am &c.
